DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-13 is the inclusion of the manufacturing method of a liquid ejecting head that includes the method steps of curing a first adhesive at a first temperature to perform first temporary fixing of an element substrate to a support substrate, a heating a second adhesive to a second temperature to a temperature higher than the first temperature to cure the second adhesive and perform a second temporary fixing of the element substrate to the support substrate, heating a third adhesive to a third temperature to a temperature higher than the second temperature to cure the third adhesive and bond the element substrate to the support substrate, wherein an elastic modulus of the second adhesive is larger than an elastic modulus of the first adhesive at the second temperature.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 14-19 is the inclusion of the limitation a liquid ejecting head that includes first to third adhesives in contact with an element substrate and support substrate that bonds the element substrate and support substrate to each other, the first adhesive having curing properties to be cured at a first temperature, the second adhesive having curing properties to be cured at a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. (2015/0321475) to Tatsumi et al. (hereinafter Tatsumi et al.)
Regarding Claim 1, Tatsumi et al. teaches a manufacturing method of a liquid ejecting head (1, Figs. 1A-1B) comprising: curing a first adhesive (61, Figs. 1A-1B, 2B), which is in contact with an element substrate (10, 20, Figs. 1A-1B) having an ejection orifice (12, Figs. 2B, 3A-3B) through which a liquid is ejected and a support substrate (30, Figs. 1A-1B, 2B) [Paragraphs 0018, 0023, 0027-0032]; heating a second adhesive (62, Figs. 1A-1B), which is in contact with the element substrate (10, 20) and the support substrate (30) to cure the second adhesive [Paragraphs 0018, 0027-0032]; heating a third substrate (63, Figs. 1A-1B), which is in contact with the element substrate (10, 20) 
Tatsumi et al. fails to teach curing a first adhesive at a first temperature to cure the first adhesive and to perform first temporary fixing of the element substrate to the support substrate; heating a second adhesive at a second temperature higher than the first temperature to cure the second adhesive and to perform second temporary fixing of the element substrate to the support substrate; and heating a third adhesive at a third temperature higher than the second temperature to cure the third adhesive and bond the element substrate to the support substrate, wherein an elastic modulus of the second adhesive is larger than an elastic modulus of the first adhesive at the second temperature.

Regarding Claim 14, Tatsumi et al. teaches a liquid ejecting head (1, Figs. 1A-1B) comprising: an element substrate (10, 20, Figs. 1A-1B) including an ejection orifice (12, Figs. 2B, 3A-3B) through which a liquid is ejected [Paragraphs 0018, 0023, 0027-0032]; a support substrate (30, Figs. 1A-1B) which supports the element substrate (10, 20) [Paragraph 0018]; and first to third adhesives (61, 62, 63, Figs. 1A-1B, 2B) which are in contact with the element substrate (10, 20) and the support substrate (20) to bond the element substrate (10, 20) to the support substrate (30) [Paragraph 0018], wherein the first adhesive (61) has temperature curing properties to be cured, a second adhesive (62) has temperature curing properties to be cured, and a third adhesive (63) has temperature curing properties to be cured [Paragraphs 0018, 00237-0032].
Tatsumi et al. fails to teach wherein the first adhesive has temperature curing properties to be cured at a first temperature, the second adhesive has temperature curing properties to be cured at a second temperature higher than the first temperature, the third adhesive has temperature curing properties to be heated and cured at a third temperature higher than the second temperature and an elastic modulus of the second adhesive at the second temperature is larger than an elastic modulus of the first adhesive at the second temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853